DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first module and second module in claims 13 and 15; and third module in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0046], [0049], [0099] and figure 2 for the first module is described as a hardware circuitry that comprises a modem, generator, a processor, converter and a sensor.
The structure described in the specification par[0046], [0049], [0099] and figure 2 for the second module is described as a hardware circuitry that comprises a modem, generator, a processor, converter and a sensor.
The structure described in the specification par[0046], [0049], [0099] and figure 2 for the third module is described as a hardware circuitry that comprises a modem, generator, a processor, converter and a sensor.
 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the received second dual-tone signal" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim since there is no previous indication that this signal has been received.
Claim 1 recites the limitation "the received first dual-tone signal" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim since there is no previous indication that this signal has been received.
Claims 2-12 are rejected as stated above because due to their dependency from claim 1. Claims 2-12 are also indefinite.
Claim 4 recites the limitation "the measured second phase" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim since there is no previous indication that this phase has been measured.
Claim 14 recites the limitation correcting "the operation " in line 1. It is unclear and indefinite to which operation is referring to? Is it the operation of multiple modules? Or is it the operation of at least one of the phase or second phase?.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al. (US2014/0192621A1) hereafter Ram, in view of Wang (US2010/0244842A1).
Regarding claim 1, Ram discloses a method of correcting an operation of multiple modules, the method comprising:
generating a first dual-tone signal (par[0029], [0030]: The sync generator 58 includes a dual tone signal generator capable of generating tones with fixed phase difference. The sync generator outputs a signal generated by two constituent signals having a fixed initial phase relationship. Each constituent signal has a different frequency or tone) using a first signal generator (fig 3:58, par[0029]) in a first module (fig 3:46, par[0025], [0029]: wherein the EM transmitter sub 32 comprises a transmitter 34 is technically equivalent to a first module comprising a generation assembly 46 that includes a sync generator 58.  The sync generator 58 includes a dual tone signal generator that is technically equivalent to a first signal generator that outputs a signal generated by two constituent signals having a fixed initial phase relationship. Each constituent signal has a different frequency or tone), the first dual-tone signal having a first frequency f1 and a second frequency f2 that is different from the first frequency f1 (par[0029] and fig 5:62, par[0035]: for time synchronization between transmitters and receivers, the sync generator 58 includes a dual tone signal generator capable of generating tones with fixed phase difference. The sync generator outputs a signal generated by two constituent signals having a fixed initial phase relationship. Each constituent signal has a different frequency or tone);
transmitting the first dual-tone signal from the first module to a second module (fig 3:48, par[0030]: The sync processor 60 is part of the EM receiver sub 36 comprising a receiver 38, 40 technically equivalent to the second module, wherein in order to receive the dual tone signal, the sync processor 60 includes a phase sensitive receiver connected to the added channel of the transmission line 30.  The sync processor 60 is configured to measure or calculate the difference in phase of the two tones transmitted by the master subassembly. Fig 5:62, par[0035]);
generating a second dual-tone signal using a second signal generator in the second module (fig 3:48, par[0031]: The EM receiver sub 36 technically equivalent to the second module is performing the same functionality as the EM transmitter 32, vis versa. The EM receiver sub 36 that is part of the sub 32, described as a synchronization signal receiver in FIG. 3, may be configured as a communication signal transmitter and/or master for communicating the with other subassemblies and/or the EM transmitter sub 32.  Likewise, the EM transmitter sub 32 may be configured as a communication signal receiver. In other embodiments, the subassemblies 32, 36 and/or other subassemblies may be configured to both 
transmitting the second dual-tone signal from the second module to the first module (fig 3:48, par[0031]: The EM receiver sub 36 technically equivalent to the second module is performing the same functionality as the EM transmitter 32, vis versa);
determining, at the first module, a first phase of the received second dual-tone signal (fig 5:62, par[0065]: The same functionality that is applied to the EM transmitter sub 32 as is applied to the EM receiver 36 when it is being a master. The dual tone signal 62 including frequencies f.sub.1 and f.sub.2 that is sent from the EM transmitter sub 32 that includes two signals having different frequencies and having a fixed phase relationship. As shown in FIG. 5, the dual tone signal forms a two-tone envelope. Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies);
determining, at the second module, a second phase of the received first dual tone signal (fig 5:62, par[0065]: The dual tone signal 62 including frequencies f.sub.1 and f.sub.2 that is sent from the EM transmitter sub 32 that includes two signals having different frequencies and having a fixed phase relationship. As shown in FIG. 5, the dual tone signal forms a two-tone envelope. Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies); and
correcting the operation of at least one of the first module and the second module based on the determined first phase and the determined second phase (fig 5:64, par[0035], [0037], [0038]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference technically equivalent to correcting the phase, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies. The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter. The receiver calculates the delay .tau.  based on the phase difference between the two tones or frequencies f.sub.1 and f.sub.2.  For example, a fast Fourier transform (FFT) is used to calculate the phase difference .phi.(f.sub.2)-.phi.(f.sub.1) ).
Ram does not explicitly disclose a method comprising: the second dual-tone signal having a third frequency f3, and a fourth frequency f4 that is different from the third frequency f3.
Wang discloses a method comprising: the second dual-tone signal having a third frequency f3, and a fourth frequency f4 that is different from the third frequency f3 (Wang fig 6:434, par[0046]: Transmitting antenna 432 may be configured to transmit a waveform having first and second frequency components f.sub.11 and f.sub.12, while transmitting antenna 434 may be configured to transmit a waveform having distinct third and fourth frequency components f.sub.21 and f.sub.22. Frequency components f.sub.11,f.sub.12,f.sub.21, and f.sub.22 may be selected such that f.sub.11/f.sub.21=L.sub.21.sup.2/L.sub.11.sup.2 and f.sub.12/f.sub.22=L.sub.22.sup.2/L.sub.12.sup.2).
One of ordinary skill in the art would be aware of both the Raw and the Wang references since both pertain to the field of dual tone systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raw to implement the feature of generating different frequencies by additional modules as disclosed by Wang to gain the functionality of reducing the near-bed anisotropy effect and improving directional resistivity tools.

Regarding claim 2, Ram in view of Wang discloses the method of claim 1, wherein correcting the operation comprises a phase correction (Ram fig 5:64, par[0035], [0037], [0038]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference technically equivalent to correcting the phase, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies. The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter. The receiver calculates the delay .tau.  based on the phase difference between the two tones or frequencies f.sub.1 and f.sub.2.  For example, a fast Fourier transform (FFT) is used to calculate the phase difference .phi.(f.sub.2)-.phi.(f.sub.1) ).

Regarding claim 3, Ram in view of Wang discloses the method of claim 1, further comprising:
transmitting a first clock frequency from the first module to the second module (Ram par[0034]: the master component (e.g., the EM transmitter sub 32), transmits a synchronization signal to another downhole component (e.g., the EM receiver sub 36). In one embodiment, the master component transmits a trigger signal to the downhole component in addition to the synchronization signal.  The trigger signal is a signal indicating a time value associated with the master component.  For example, the trigger signal indicates the time value at which the EM transmitter sub 32 commences transmission of transient EM signals into the formation); and
matching a second clock frequency of the second module with the transmitted first clock frequency (Ram par[0037], [0039]: the other downhole component (e.g., EM receiver sub 36) receives the trigger signal and the synchronization signal.  The time of the trigger is noted, i.e., its position in the synchronization signal, and recording of TEM voltage signals from the formation by the EM receiver 38 or 40 is commenced.  In one embodiment, the EM receiver sub 36 includes a circular buffer, and the trigger causes the EM receiver sub 36 to store data from the buffer at the trigger time and record subsequent data as needed.  The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter).

Regarding claim 4, Ram in view of Wang discloses the method of claim 1, further comprising communicating the measured second phase from the second module to the first module (Ram fig 5:64, par[0035], [0037], [0038]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference technically equivalent to correcting the phase, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies. The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter. The receiver calculates the delay .tau.  based on the phase difference between the two tones or frequencies f.sub.1 and f.sub.2.  For example, a fast Fourier transform (FFT) is used to calculate the phase difference .phi.(f.sub.2)-.phi.(f.sub.1) ).

Regarding claim 5, Ram in view of Wang discloses the method of claim 1, wherein the first dual-tone signal is generated by mixing the first frequency f1 and the second frequency f2, and the second dual-tone signal is generated by mixing the third frequency f3 and the fourth frequency f4 (Wang fig 6:434, par[0046]: Transmitting antenna 432 may be configured to transmit a waveform having first and second frequency components f.sub.11 and f.sub.12, while transmitting antenna 434 may be configured to transmit a waveform having distinct third and fourth frequency components f.sub.21 and f.sub.22. Frequency components f.sub.11,f.sub.12,f.sub.21, and f.sub.22 may be selected such that f.sub.11/f.sub.21=L.sub.21.sup.2/L.sub.11.sup.2 and f.sub.12/f.sub.22=L.sub.22.sup.2/L.sub.12.sup.2).

Regarding claim 6, Ram in view of Wang discloses the method of claim 1, wherein the first module is located within a first downhole component (Ram fig 2:32, par[0025], [0029]: wherein the transmitter 34 is included in the EM transmitter sub 32 is technically equivalent to a first module comprising a generation assembly 46 that includes a sync generator 58) and the second module is located within a second downhole component (Ram fig 2:36, par[0030]: The sync processor 60 is part of the EM receiver sub 36 comprising a receiver 38, 40 technically equivalent to the second module) and (Wang par[0043]: measurement tool 400 includes first 432 and 434 and second 436 and 438 pairs of axial transmitting antennae deployed axially asymmetrically about first and second axially spaced receiving antennae 422 and 424).

Regarding claim 7, Ram in view Wang discloses the method of claim 6, wherein the first downhole component is a transmitter of a resistivity tool and the second downhole component is a receiver of the resistivity tool (Ram par[0018]: The BHA 22 and/or other portions of the borehole string 12 include sensor devices configured to measure various parameters of the formation and/or borehole.  In one embodiment, the sensor devices include one or more transmitters and receivers configured to transmit and receive electromagnetic signals for measurement of formation properties such as composition, resistivity and permeability).

Regarding claim 8, Ram in view Wang discloses the method of claim 1, further comprising: 
receiving, at a third module, the first dual-tone signal (Ram fig 2:40, par[0029]: The receiver 40 is technically equivalent to the third module. for time synchronization between transmitters and receivers, the sync generator 58 includes a dual tone signal generator capable of generating tones with fixed phase difference . The sync generator outputs a signal generated by two constituent signals having a fixed initial phase relationship);
determining, at the third module, a third phase of the first dual-tone signal (Ram fig 2:40, par[0030]: The sync processor 60 is configured to measure or calculate the difference in phase of the two tones transmitted by the master subassembly); and 
correcting operation of at least one of the third module and the first module based on the third phase (Ram par[0035]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies).

Regarding claim 9, Ram in view Wang discloses the method of claim 1, further comprising performing a trigger ambiguity operation to correct for ambiguity in the determining of at least one of the first phase and the second phase (Ram par[0036]: The transient EM transmitter 34 is triggered to emit a series of EM pulses into the formation (state 73). The dual tone signal is transmitted to the EM receiver sub 36 along with a trigger signal indicating the trigger point (e.g., zero crossing at N1 cycle).  In state 74, the EM transmitter sub 32 collects data indicating the axis and polarity of each dipole reversal for each pulse. This polarity and axis information is also transmitted to the receiver subassembly over the transmission line 30, using the modem 54 (state 75 and 76)).

Regarding claim 10, Ram in view Wang discloses the method of claim 9, wherein the trigger ambiguity operation comprises at least one of (i) generating a trigger dual-tone signal at the first module and (ii) performing amplitude modulation at the first module on the first dual-tone signal (Ram (i): par[0036]: The transient EM transmitter 34 is triggered to emit a series of EM pulses into the formation (state 73). The dual tone signal is transmitted to the EM receiver sub 36 along with a trigger signal indicating the trigger point (e.g., zero crossing at N1 cycle).  In state 74, the EM transmitter sub 32 collects data indicating the axis and polarity of each dipole reversal for each pulse. This polarity and axis information is also transmitted to the receiver subassembly over the transmission line 30, using the modem 54 (state 75 and 76)).

Regarding claim 11, Ram in view Wang discloses the method of claim 1, wherein:
the first module comprises a first modem, a first frequency generator, and a first processor (Ram fig 3:46, par[0028]: the transmitter communication assembly 46 includes a modem 54 for modulating data signals 56 from the transmitter, and a synchronization (sync) signal generator 58 that comprises a frequency generator and processor for transmitting synchronization signals); and
the second module comprises a second modem, a second frequency generator, and a second processor (Ram fig 3:48, par[0028]: The receiver sub 36 (or each receiver 38 and 40) includes a modem 54 for demodulating data signals and a sync processor 60 for receiving and processing synchronization signals).

Regarding claim 12, Ram in view Wang discloses the method of claim 1, wherein a communication line operably connects the first module and the second module (Ram fig 2:30, par[0021]: transmitter sub 32 houses an EM transmitter 34 (including, e.g., a transmitter antenna or coil) and associated electronics, which is configured to transmit EM pulses into the formation and is connected to the transmission line 30. The transmitter sub 32 is connected to a receiver sub 36 that houses one or more EM receivers 38 and 40 (e.g., receiver coils) and associated electronics, which is configured to receive EM signals from the formation and is also connected to the transmission line 30).

Regarding claim 13, Ram discloses a system for correcting an operation of multiple modules, the system comprising:
a first module (fig 2:34, par[0021]: The downhole tool 24 includes separate subassemblies or "subs" that incorporate the transmitter and receiver(s). For example, a transmitter sub 32 houses an EM transmitter 34 (including, e.g., a transmitter antenna or coil) technically equivalent to the first module, and associated electronics, which is configured to transmit EM pulses into the formation and is connected to the transmission line 30); 
a second module (fig 2:38, 40, par[0021]: The transmitter sub 32 is connected to a receiver sub 36 that houses one or more EM receivers 38 and 40 (e.g., receiver coils) technically equivalent to the second module, and associated electronics, which is configured to receive EM signals from the formation and is also connected to the transmission line 30); and
a communication line operably connecting the first module to the second module (Ram fig 2:30, par[0021]: transmitter sub 32 houses an EM transmitter 34 (including, e.g., a transmitter antenna or coil) and associated electronics, which is configured to transmit EM pulses into the formation and is connected to the transmission line 30. The transmitter sub 32 is connected to a receiver sub 36 that houses one or more EM receivers 38 and 40 (e.g., receiver coils) and associated electronics, which is configured to receive EM signals from the formation and is also connected to the transmission line 30); wherein:
the first module is configured to generate a first dual-tone signal (par[0029], [0030]: The sync generator 58 includes a dual tone signal generator capable of generating tones with fixed phase difference. The sync generator outputs a signal generated by two constituent signals having a fixed initial phase relationship. Each constituent signal has a different frequency or tone), the first dual-tone signal having a first frequency f1 and a second frequency f2 that is different from the first frequency f1 (par[0029] and fig 5:62, par[0035]: for time synchronization between transmitters and receivers, the sync generator 58 includes a dual tone signal generator capable of generating tones with fixed phase difference. The sync generator outputs a signal generated by two constituent signals having a fixed initial phase relationship. Each constituent signal has a different frequency or tone);
the first module is configured to transmit the first dual-tone signal to the second module through the communication line (fig 3:48, par[0030]: The sync processor 60 is part of the EM receiver sub 36 comprising a receiver 38, 40 technically equivalent to the second module, wherein in order to receive the dual tone signal, the sync processor 60 includes a phase sensitive receiver connected to the added channel of the transmission line 30.  The sync processor 60 is configured to measure or calculate the difference in phase of the two tones transmitted by the master subassembly. Fig 5:62, par[0035]); 
the second module is configured to generate a second dual-tone signal (fig 3:48, par[0031]: The EM receiver sub 36 technically equivalent to the second module is performing the same functionality as the EM transmitter 32, vis versa. The EM receiver sub 36 that is part of the sub 32, described as a synchronization signal receiver in FIG. 3, may be configured as a communication signal transmitter and/or master for communicating the with other subassemblies and/or the EM transmitter sub 32.  Likewise, the EM transmitter sub 32 may be configured as a communication signal receiver. In other embodiments, the subassemblies 32, 36 and/or other subassemblies may be configured to both transmit and receive communication signals over the communication line 30.  As described herein, "communication signals" refer to signals transmitted directly between downhole components over the transmission line 30, and can be distinguished from power and/or telemetry signals transmitted between downhole components and a surface and/or control unit); 
the second module is configured to transmit the second dual-tone signal to the first module through the communication line (fig 3:48, par[0031]: The EM receiver sub 36 technically equivalent to the second module is performing the same functionality as the EM transmitter 32, vis versa);
the first module is configured to receive the second dual-tone signal and to determine a first phase of the received second dual-tone signal (fig 5:62, par[0065]: The same functionality that is applied to the EM transmitter sub 32 as is applied to the EM receiver 36 when it is being a master. The dual tone signal 62 including frequencies f.sub.1 and f.sub.2 that is sent from the EM transmitter sub 32 that includes two signals having different frequencies and having a fixed phase relationship. As shown in FIG. 5, the dual tone signal forms a two-tone envelope. Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies); 
the second module is configured to receive the first dual-tone signal and to determine a second phase of the received first dual-tone signal (fig 5:62, par[0065]: The dual tone signal 62 including frequencies f.sub.1 and f.sub.2 that is sent from the EM transmitter sub 32 that includes two signals having different frequencies and having a fixed phase relationship. As shown in FIG. 5, the dual tone signal forms a two-tone envelope. Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies); and 
a processor configured to correct an operation of at least one of the first module and the second module based on the determined first phase and the determined second phase (fig 5:64, par[0035], [0037], [0038]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference technically equivalent to correcting the phase, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies. The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter. The receiver calculates the delay .tau.  based on the phase difference between the two tones or frequencies f.sub.1 and f.sub.2.  For example, a fast Fourier transform (FFT) is used to calculate the phase difference .phi.(f.sub.2)-.phi.(f.sub.1) ).
Ram does not explicitly disclose a method comprising: the second dual-tone signal having a third frequency f3, and a fourth frequency f4 that is different from the third frequency f3.
Wang discloses a method comprising: the second dual-tone signal having a third frequency f3, and a fourth frequency f4 that is different from the third frequency f3 (Wang fig 6:434, par[0046]: Transmitting antenna 432 may be configured to transmit a waveform having first and second frequency components f.sub.11 and f.sub.12, while transmitting antenna 434 may be configured to transmit a waveform having distinct third and fourth frequency components f.sub.21 and f.sub.22. Frequency components f.sub.11,f.sub.12,f.sub.21, and f.sub.22 may be selected such that f.sub.11/f.sub.21=L.sub.21.sup.2/L.sub.11.sup.2 and f.sub.12/f.sub.22=L.sub.22.sup.2/L.sub.12.sup.2).
One of ordinary skill in the art would be aware of both the Raw and the Wang references since both pertain to the field of dual tone systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raw to implement the feature of generating different frequencies by additional modules as disclosed by Wang to gain the functionality of reducing the near-bed anisotropy effect and improving directional resistivity tools.

Regarding claim 14, Ram in view Wang discloses the system of claim 13, wherein correcting the operation comprises a phase correction (Ram fig 5:64, par[0035], [0037], [0038]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference technically equivalent to correcting the phase, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies. The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter. The receiver calculates the delay .tau.  based on the phase difference between the two tones or frequencies f.sub.1 and f.sub.2.  For example, a fast Fourier transform (FFT) is used to calculate the phase difference .phi.(f.sub.2)-.phi.(f.sub.1)).

Regarding claim 15, Ram in view Wang discloses the system of claim 13, wherein
the first module is configured to transmit a first clock frequency to the second module (Ram par[0034]: the master component (e.g., the EM transmitter sub 32), transmits a synchronization signal to another downhole component (e.g., the EM receiver sub 36). In one embodiment, the master component transmits a trigger signal to the downhole component in addition to the synchronization signal.  The trigger signal is a signal indicating a time value associated with the master component.  For example, the trigger signal indicates the time value at which the EM transmitter sub 32 commences transmission of transient EM signals into the formation); and
the second module is configured to match a second clock frequency of the second module with the transmitted first clock frequency (Ram par[0037], [0039]: the other downhole component (e.g., EM receiver sub 36) receives the trigger signal and the synchronization signal.  The time of the trigger is noted, i.e., its position in the synchronization signal, and recording of TEM voltage signals from the formation by the EM receiver 38 or 40 is commenced.  In one embodiment, the EM receiver sub 36 includes a circular buffer, and the trigger causes the EM receiver sub 36 to store data from the buffer at the trigger time and record subsequent data as needed.  The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter).

Regarding claim 16, Ram in view Wang discloses the system of claim 13, wherein the second module is configured to communicate the determined second phase from the second module to the first module (Ram fig 5:64, par[0035], [0037], [0038]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference technically equivalent to correcting the phase, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies. The EM receiver sub 36 also analyzes the synchronization to calculate the time delay .tau.  that corresponds to the amount of time required to transmit the trigger to the EM receiver sub 36.  This delay is used to adjust the trigger time for the receiver data so that the received TEM data is synchronized with the transmitter. The receiver calculates the delay .tau.  based on the phase difference between the two tones or frequencies f.sub.1 and f.sub.2.  For example, a fast Fourier transform (FFT) is used to calculate the phase difference .phi.(f.sub.2)-.phi.(f.sub.1) ).

Regarding claim 17, Ram in view Wang discloses the system of claim 13, wherein the first module is located within a first downhole component (Ram fig 2:32, par[0025], [0029]: wherein the transmitter 34 is included in the EM transmitter sub 32 is technically equivalent to a first module comprising a generation assembly 46 that includes a sync generator 58) and the second module is located within a second downhole component (Ram fig 2:36, par[0030]: The sync processor 60 is part of the EM receiver sub 36 comprising a receiver 38, 40 technically equivalent to the second module) and (Wang par[0043]: measurement tool 400 includes first 432 and 434 and second 436 and 438 pairs of axial transmitting antennae deployed axially asymmetrically about first and second axially spaced receiving antennae 422 and 424).

Regarding claim 18, Ram in view Wang discloses the system of claim 17, wherein the first downhole component is a transmitter of a resistivity tool and the second downhole component is a receiver of the resistivity tool (Ram par[0018]: The BHA 22 and/or other portions of the borehole string 12 include sensor devices configured to measure various parameters of the formation and/or borehole.  In one embodiment, the sensor devices include one or more transmitters and receivers configured to transmit and receive electromagnetic signals for measurement of formation properties such as composition, resistivity and permeability).

Regarding claim 19, Ram in view Wang discloses the system of claim 13, further comprising a third module, wherein: 
the third module is configured to receive the first dual-tone signal (Ram fig 2:40, par[0029]: The receiver 40 is technically equivalent to the third module. for time synchronization between transmitters and receivers, the sync generator 58 includes a dual tone signal generator capable of generating tones with fixed phase difference . The sync generator outputs a signal generated by two constituent signals having a fixed initial phase relationship);
the third module is configured to determine, at the third module, a third phase of the first dual-tone signal (Ram fig 2:40, par[0030]: The sync processor 60 is configured to measure or calculate the difference in phase of the two tones transmitted by the master subassembly); and
operation of at least one of the first module and the third module is corrected based on the determined third phase (Ram par[0035]: The Signal 64 is the dual tone signal as received by the EM receiver sub 36 and is used to calculate a transmission delay based on the phase difference, .phi.(f.sub.2)-.phi.(f.sub.1), between the two frequencies).

Regarding claim 20, Ram in view Wang discloses the system of claim 13, wherein:
the first module comprises a first modem, a first frequency generator, and a first processor (Ram fig 3:46, par[0028]: the transmitter communication assembly 46 includes a modem 54 for modulating data signals 56 from the transmitter, and a synchronization (sync) signal generator 58 that comprises a frequency generator and processor for transmitting synchronization signals); and
the second module comprises a second modem, a second frequency generator, and a second processor (Ram fig 3:48, par[0028]: The receiver sub 36 (or each receiver 38 and 40) includes a modem 54 for demodulating data signals and a sync processor 60 for receiving and processing synchronization signals).

Conclusion
US2005/0088180A1 to Flanagan discloses a device comprises a transmitter for transmitting an electromagnetic signal, and a first and second receiver for receiving the transmitted signal.  The device further comprises a circuit for injecting a calibration signal into the first receiver and the second receiver, and a processor for processing the un-calibrated receiver signal and the calibration signal to obtain electromagnetic propagation measurement that is free from errors introduced by the receiving elements of the system.  The processor may include a receiver data acquisition circuit for correcting data acquisition errors related to the first receiver and the second receiver.
US2018/0059280A1 to Hartmann discloses using at least one transmitter to initiate at a single location in the formation a first electromagnetic signal at a first frequency and a second electromagnetic signal at a second frequency different than the first frequency for propagation through the formation; receiving the first electromagnetic signal propagating through the formation and the second electromagnetic signal propagating through the formation at a single receiver non-collocated with the at least one transmitter; estimating a relative phase shift of the second electromagnetic signal relative to the first 
electromagnetic signal; estimating a relative attenuation of the second electromagnetic signal relative to the first electromagnetic signal; using the relative attenuation and the relative phase shift to estimate a parameter of interest of the formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685